OPINION OF THE COURT

Per Curiam.

Defendant appeals from an order of the Appellate Division which affirmed a judgment convicting him of felony murder on a jury verdict. Addressing the only issue of substance tendered on the appeal, the court unanimously concludes that CPL 60.50 does not require corroboration of defendant’s confession to the underlying predicate felony of robbery. Inasmuch as the legal question involved does not raise considerations of fundamental justice or jurisprudence and is subject to legislative resolution, those members of the court who have previously taken a different view (see People v Murray, 40 NY2d 327), in order to manifest desirable judicial stability, join in this unanimous opinion (cf. Baden v Staples, 45 NY2d 889).
Accordingly, the order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in Per Curiam opinion.
Order affirmed.